Citation Nr: 0612161	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  00-02 065A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right foot 
disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right knee 
disability.  

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left knee 
disability.  

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right hip 
disability.  

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from March 1977 to 
March 1981.  

In a March 1996 rating decision, the RO denied the veteran's 
claims for service connection for a right foot disability, 
for a right knee disability, for a left knee disability, for 
a right hip disability, and for a low back disability.  The 
veteran was notified of that decision the same month and did 
not appeal.  The veteran sought to reopen her claims in March 
1999.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  During the course of the veteran's 
appeal, jurisdiction over the veteran's claims file was 
transferred to the RO in Chicago, Illinois.  The veteran was 
scheduled for but failed to appear at a September 2004 Travel 
Board hearing.  

In its December 2004 remand, the Board referred to the RO 
claims for service connection for a right ankle disability, 
for anxiety, and for depression.  A review of the claims file 
does not appear to reflect that action has been taken with 
respect to these raised claims.  As such, these matters are 
again referred to the RO for adjudicatory action.  

The Board's decision on the veteran's petition to reopen her 
claims for service connection for a right foot disability, 
right knee disability, for a left knee disability, for a 
right hip disability, and for a low back disability is set 
forth below.  The veteran's claims for service connection for 
a right knee disability, for a left knee disability, for a 
right hip disability, for a low back disability, as well as 
for a left hip disability, on the merits, are addressed in 
the remand following the decision.  


FINDINGS OF FACT

1.  In a March 1996 rating decision, the RO denied the 
veteran's claims for service connection for a right foot 
disability, for a right knee disability, for a left knee 
disability, for a right hip disability, and for a low back 
disability.  Although notified of that denial that same 
month, the veteran did not appeal the decision.  

2.  Additional evidence associated with the claims file since 
the RO's March 1996 denial was not previously before agency 
decision makers, is not cumulative or duplicative of evidence 
previously of record, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claims. 


CONCLUSIONS OF LAW

1.  The March 1996 RO decision that denied service connection 
for a right foot disability, for a right knee disability, for 
a left knee disability, for a right hip disability, and for a 
low back disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  Since the March 1996 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claims for service connection for a right foot 
disability, for a right knee disability, for a left knee 
disability, for a right hip disability, and for a low back 
disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

As indicated above, the veteran's claims for service 
connection for a right foot disability, for a right knee 
disability, for a left knee disability, for a right hip 
disability, and for a low back disability were considered and 
denied in March 1996.  

Although notified of the RO's March 1996 denial later that 
month, the veteran did not appeal that decision; hence, it is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  The veteran sought to 
reopen her claims on March 2, 1999.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  (Parenthetically, the Board 
notes that regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a) (2005)).  Given 
the March 2, 1999, date of claim culminating in the instant 
appeal, the Board will apply the version of 38 C.F.R. § 
3.156(a) in effect prior to August 29, 2001.)  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to the claim 
now under consideration was the March 1996 decision.  
Furthermore, for purposes of the "new and material" evidence 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In the March 1996 decision, the RO determined that service 
connection was not warranted for a right foot disability, for 
a right knee disability, for a left knee disability, for a 
right hip disability, and for a low back disability because 
the medical evidence did not show that the claimed 
disabilities were directly related to service or the 
veteran's service-connected left ankle disability.  The RO 
also found that there was no objective evidence of any 
chronic disability associated with the right foot, bilateral 
knees, right hip, or low back demonstrated on VA examination.  
In making this determination, the RO considered a report of 
August 1995 VA examination and outpatient treatment reports 
from the VA outpatient clinic in Sacramento, California.  In 
particular, the report of VA examination reflects a diagnosis 
of severe inversion strain of the left ankle, mild 
"procantary" bursitis of the right hip, and mild myofascial 
pain of the knees, feet, and low back.  The myofascial pain 
was noted as secondary to the problem of weight-bearing when 
the left ankle hurt.  In addition, the examiner diagnosed the 
veteran's bilateral knee disorder as chondromalacia patellae.  

Evidence added to the record since the RO's March 1996 rating 
decision, in particular, reflects radiographic studies of the 
veteran's hips and knees.  The studies reflected degenerative 
changes in the veteran's hips although not in her knees.  In 
addition, clinical records reflect diagnoses of right foot 
pain, low back pain, and patellofemoral syndrome of the 
knees.  A January 2003 Mental Health Clinic outpatient note 
reflects an Axis III diagnosis of the following:  "ankle, 
foot, knee, lower back, and hip pain. [Degenerative joint 
disease]."  In addition, clinical records dated in February 
1999, September 1999, and January 2000, reflect the opinion 
of a VA treating physician that the veteran's low back pain, 
foot pain, and right ankle pain were "interconnected" 
and/or "interrelated" with the veteran's service-connected 
left ankle disability.  

The Board finds that the above-noted additional evidence 
provides a basis for reopening the claims for service 
connection for a right foot disability, for a right knee 
disability, for a left knee disability, for a right hip 
disability, and for a low back disability.  Such evidence is 
new in that it was not previously of record and is not 
cumulative or duplicative of evidence previously considered.  
Furthermore, the evidence is also material for purposes of 
reopening.  Here, the Board notes that when the new evidence 
is viewed in relation to that evidence of record at the time 
of the March 1996 final RO decision, it is relevant to the 
claims, and to the extent that it appears to support the 
claims, a fact not evident at the time of the March 1996 
rating decision, is so significant that it must be considered 
to fairly decide the merits of the claims.  

While the additional evidence received, without more, would 
not necessarily warrant an allowance of the claim, the Board 
emphasizes that to constitute new and material evidence for 
the purposes of reopening a previously disallowed claim, the 
evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability", even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
a right foot disability, for a right knee disability, for a 
left knee disability, for a right hip disability, and for a 
low back disability are met.  


ORDER

To the limited extent that new and material evidence to 
reopen the claims for service connection for a right foot 
disability, for a right knee disability, for a left knee 
disability, for a right hip disability, and for a low back 
disability has been received, the appeal is granted.  


REMAND

In light of the Board's conclusion that the claims for 
service connection for a right foot disability, for a right 
knee disability, for a left knee disability, for a right hip 
disability, and for a low back disability are reopened, the 
claims must be considered on a de novo basis.  

In an April 1999 statement, the veteran reported that her 
treating VA physician at that time supported her claim that 
her disabilities associated with her right foot, right knee, 
left knee, right hip, and low back were related to her 
service-connected left ankle disability.  It would appear 
that the noted VA physician is the same doctor who examined 
the veteran and authored the February 1999, September 1999, 
and January 2000 clinical records.  The Board notes that VA 
has a duty to inform the veteran that she should seek a nexus 
opinion from that physician in support of her claims.  
38 U.S.C.A. § 5103A.  

The Board also finds that additional development on the 
question of medical nexus with regard to the claims on appeal 
is necessary.  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  See 38 
U.S.C.A. § 5103A(d).  

The record in this case reflects the veteran's consistent 
complaints of chronic pain in her right foot, bilateral 
knees, bilateral hips, and low back.  A report of July 1994 
VA examination reflects a finding of slight synovitis of the 
right hip secondary to faulty weight bearing due to the left 
ankle problem.  In August 1995, the veteran was diagnosed 
with mild "procantary" bursitis.  No subsequent diagnosis 
for synovitis or bursitis has been made by a physician, 
however, a July 2002 X-ray reflects a finding of degenerative 
changes of the hips.  Likewise, the comments from the VA 
physician in February 1999, September 1999, and January 2000, 
regarding the veteran's claims and her service-connected left 
ankle raise the possibility that the veteran's current 
orthopedic complaints may be related to the left ankle.  
Therefore, the Board finds that a well-reasoned medical 
opinion addressing the nature and etiology of the veteran's 
claimed disabilities, which is based upon consideration of 
the veteran's documented history and assertions through 
review of the claims file, is needed to fully and fairly 
evaluate the claims on appeal.  38 U.S.C.A. § 5103A(d).  
Hence, the RO should arrange for the veteran to undergo a VA 
orthopedic examination.  

The Board notes that the veteran was originally scheduled for 
a VA examination in November 2003 to assess her claimed 
disabilities and presumably determine their etiology.  She 
failed to report for the scheduled examination.  The veteran 
is herein advised that, in keeping with VA's duty to assist, 
the purpose of the requested examination pursuant to this 
remand is to obtain information or evidence that may be 
dispositive of the claims on appeal.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, failure to 
report to any such scheduled examination, without good cause, 
may result in the denial of the veteran's claims for service 
connection on appeal.  See 38 C.F.R. § 3.655(b) (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  

Finally, a review of the November 2005 supplemental statement 
of the case reflects the RO's consideration of the veteran's 
petition to reopen her claims based on a direct relationship 
to service without consideration as to whether the claimed 
disabilities were related to the veteran's service-connected 
left ankle disability.  The RO is reminded that any 
subsequent adjudication of the veteran's claims must include 
consideration of the claimed disabilities as secondary to the 
veteran's service-connected left ankle disability with 
consideration of 38 C.F.R. § 3.310(a) and the holding in the 
case of Allen v. Brown, 7 Vet. App. 439 (1995) (service 
connection can be granted for a disability that is aggravated 
by a service-connected disability and compensation can be 
paid for any additional impairment resulting from the 
service-connected disorder).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

Accordingly, this case is hereby REMANDED for the following 
action:

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
veteran should also be asked to provide a 
statement from the VA physician she 
referred to in her April 1999 statement, 
which addresses the question of whether 
any current disability of the right foot, 
bilateral knees, bilateral hips, or low 
back was either caused or made worse by 
her service-connected left ankle 
disability.  The RO's letter should 
clearly explain to the veteran that she 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).  

2.  After securing any additional 
records, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination.  All appropriate testing 
should be conducted and all clinical 
findings should be reported in detail.  
The examiner should be asked to review 
the claims file and examine the veteran 
and identify any current disabilities of 
the right foot, bilateral knees, 
bilateral hips, and low back.  The 
examiner should then render an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any identified 
disability of the right foot, knees, 
hips, or low back is related to the 
veteran's period of military service, or 
(a) was caused or (b) aggravated (i.e., 
permanently worsened) by the veteran's 
service-connected left ankle disability.  
If aggravation of any of the claimed 
disabilities by the service-connected 
left ankle is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  The bases for each opinion 
provided should be explained in detail.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
is not granted, the veteran and her 
representative should be furnished with a 
supplemental statement of the case 
(SSOC).  The SSOC should specifically 
refer to 38 C.F.R. § 3.310(a) (2005).  
Analysis in accordance with this 
regulatory provision and in accordance 
with the holding of Allen, supra, should 
be undertaken.  The veteran and her 
representative should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


